DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cylindrical first and second lobe (Claim 15) and cylindrical central portion (Claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “wherein each of the first lobe and second lobe is cylindrical” which renders the claim indefinite. It is not clear how the first and second lobes are cylindrical, as interpreted in light of the instant disclosure (Specifically paragraph [0065] and Figs. 8-11). The Oxford Dictionary defines cylindrical as “having straight parallel sides and a circular or oval cross-section; in the shape or form of a cylinder.” The first and second lobes do appear as though they may have a partially circular cross section, but it does not appear as though they have straight parallel sides or are in the shape or form of a cylinder. If the applicant intends to act as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term cylindrical is therefore indefinite because the structure as claimed does not appear in accordance with its ordinary meaning, and the specification does not clearly redefine the term. For purposes of examination, “cylindrical” will be interpreted as having an at least partially circular cross section. 
Claim 17 recites the limitation “wherein the central portion is cylindrical” which renders the claim indefinite. It is not clear how the first and second lobes are cylindrical, as interpreted in light of the instant disclosure (Specifically paragraph [0065] and Figs. 8-11). The Oxford Dictionary defines cylindrical as “having straight parallel sides and a circular or oval cross-section; in the shape or form of a cylinder.” The central portion does appear as though they may have a partially circular cross section, but it does not appear as though it has straight parallel sides or is in the shape or form of a cylinder. If the applicant intends to act as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term cylindrical is therefore indefinite because the structure as claimed does not appear in accordance with its ordinary meaning, and the specification does not clearly redefine the term. For purposes of examination, “cylindrical” will be interpreted as having an at least partially circular cross section.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-14, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schindler et al. (US 2007/0119075).
Regarding Claim 1, Schindler et al. teaches a bladder (40’) for an article of footwear, the bladder comprising: a support chamber (reference characters 41’, 42a’, 42b’, 42c’, 42e’ 42f’, and 42g’ collectively, see also annotated Fig.) having a top wall (45’), a bottom wall (46’), and a peripheral wall (47’) extending between the top wall and the bottom wall and defining a peripheral profile of the support chamber (annotated Fig. 13A shows the peripheral wall (47’) extending from the top surface (45’) to the bottom surface (46’) and defining a peripheral profile of the support chamber); and an expansion chamber (42d’) extending from the peripheral wall at a first end of the bladder (40’) (annotated Fig. 13A shows the expansion chamber extending from the peripheral wall at the first end of the bladder) .
Regarding Claim 2, Schindler et al. teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Schindler et al. further teaches wherein the peripheral wall (47’) defines an anterior end of the support chamber having one or more lobes (42c’, 42e’) extending from the top wall (45’) to the bottom wall (46’) (Fig. 13C shows the lobes (42c’, 42e’) extending from the top wall to the bottom wall).
Regarding Claim 3, Schindler et al. teaches all of the limitations of the bladder of Claim 2, as discussed in the rejections above. Schindler et al. further teaches wherein the one or more lobes includes a first lobe (42c’) disposed adjacent to a first side of the support chamber and a second lobe (42e’) disposed adjacent to a second side of the support chamber, the first side being disposed on an opposite side of the support chamber than the second side (Fig. 13A shows the first lobe (42c’) disposed on a first side of the support chamber and the second lobe (42e’) disposed on a second side of the support chamber opposite the first side).
Regarding Claim 4, Schindler et al. teaches all of the limitations of the bladder of Claim 3, as discussed in the rejections above. Schindler et al. further teaches wherein the peripheral wall (47’) defines a recess (see annotated Fig.) disposed between the first lobe (42c’) and the second lobe (42e’) (annotated fig. 13A shows the recess disposed between the first (42c’) and second (42e’) lobes).
Regarding Claim 5, Schindler et al. teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Schindler et al. further teaches wherein the peripheral wall (47’) defines a posterior end of the support chamber having one or more lobes (42a’, 42g’) extending from the top wall (45’) to the bottom wall (46’) (Figs. 13 B and D show the one or more lobes (42a’, 42g’) lobes at the posterior end extending from the top wall (45’) to the bottom wall (46’)).
Regarding Claim 6, Schindler et al. teaches all of the limitations of the bladder of Claim 5, as discussed in the rejections above. Schindler et al. further teaches wherein the one or more lobes includes a third lobe (42a’) disposed adjacent to a first side of the support chamber and a fourth lobe (42g’) disposed adjacent to a second side of the support chamber, the first side being disposed on an opposite side of the support chamber than the second side (annotated fig. 13A shows a the third lobe (42a’) being disposed on the first side of the support chamber opposite the fourth lobe (42g’) disposed on the second dispel of the support chamber).
Regarding Claim 7, Schindler et al. teaches all of the limitations of the bladder of Claim 6, as discussed in the rejections above. Schindler et al. further teaches wherein the expansion chamber (43d’) is disposed between the third lobe (42a’) and the fourth lobe (42g’) (Fig. 13 shows the expansion chamber (43d’ disposed between the third (42a’) and fourth (42g’) lobes).
Regarding Claim 10, Schindler et al. teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Schindler et al. further teaches wherein the bladder (40’) is filled with a compressible fluid at atmospheric pressure (paragraph [0122], “the polymer material forming parison 130 is then permitted to cool, and the conduit formed by channels 116 and 126 may be sealed to enclose the fluid within chamber 40' at ambient pressure,” wherein ambient pressure is considered as equivalent to atmospheric pressure).
Regarding Claim 11, Schindler et al. teaches a bladder for an article of footwear, the bladder comprising: a support chamber (reference characters 41, 42a’, 42b’, 42c’, 42e’ 42f’, and 42g’ collectively, see also annotated Fig.) defining a first portion of an interior void, the support chamber including a first lobe (42c’) and a second lobe (42e’) disposed at a first end; and an expansion chamber (42d’)disposed between the first lobe (42c’) and the second lobe (42e’) at the first end of the support chamber, defining a second portion of the interior void, and in fluid communication with the first portion (Figs. 13B-D show that the support chamber defines a first interior void that is in fluid communication with a second portion of the internal void of the bladder (40’)), the interior void containing a compressible fluid at a first pressure (paragraph [0122], “the polymer material forming parison 130 is then permitted to cool, and the conduit formed by channels 116 and 126 may be sealed to enclose the fluid within chamber 40' at ambient pressure”).
Regarding Claim 12, Schindler et al. teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Schindler et al. further teaches wherein the first pressure is atmospheric pressure (paragraph [0122], “the polymer material forming parison 130 is then permitted to cool, and the conduit formed by channels 116 and 126 may be sealed to enclose the fluid within chamber 40' at ambient pressure,” wherein ambient pressure is considered as equivalent to atmospheric pressure).
Regarding Claim 13, Schindler et al. teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Schindler et al. further teaches wherein each of the first lobe (42c’) and the second lobe (42e’) protrudes from the first end (annotated Fig. 13A and Fig. 13C show the first (42c’) and second (42e’) lobes protruding outwards and upwards from the first end).
Regarding Claim 14, Schindler et al. teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Schindler et al. further teaches wherein each of the first lobe and the second lobe is rounded (annotated Fig. 13A shows the first (42c’) and second (42e’) lobes being rounded).
Regarding Claim 16, Schindler et al. teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Schindler et al. further teaches wherein the first end of the support chamber includes a curved central portion (see annotated Fig.) disposed between the first lobe (42c’) and the second lobe (42e’) (annotated Fig. 13A shows the curved central portion disposed between the first (42c’) and second (42e’) lobes).
Regarding Claim 18, Schindler et al. teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Schindler et al. further teaches wherein the support chamber includes planar bottom wall (46’) and a top wall (45’) disposed on an opposite side of the bladder from the bottom wall, the top wall defining a recess (Figs. 11 and 13B-C show the planar bottom wall (46’) being opposite the top wall (45’) and the top wall (46’) defining a recess); paragraph [0097], “first surface 45' of chamber 40' has a curved configuration,” wherein the curve defines a recess).
Regarding Claim 19, Schindler et al. teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Schindler et al. further teaches wherein the support chamber includes a third lobe (42a’) and a fourth lobe (42g’) disposed at a second end of the support chamber (annotated Fig. 13A shows the third (42a’) and fourth (42g’) lobes disposed at a second end of the support chamber).
Regarding Claim 20, Schindler et al. teaches all of the limitations of the bladder of Claim 19, as discussed in the rejections above. Schindler et al. further teaches wherein each of the third lobe (42a’) and the fourth lobe (42g’) is rounded (annotated Fig. 13A shows the third (42a’) and fourth (42g’) lobes being rounded).

    PNG
    media_image1.png
    638
    868
    media_image1.png
    Greyscale

Claim(s) 1-7, 10-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swigart (US 2002/0053146).
Regarding Claim 1, Swigart teaches a bladder for an article of footwear, the bladder (10) comprising: a support chamber (see annotated Fig.) having a top wall (see annotated Fig.), a bottom wall (see annotated Fig.), and a peripheral wall (see annotated Fig.) extending between the top wall and the bottom wall and defining a peripheral profile of the support chamber (annotated Fig. 2B shows the peripheral wall extending between the top and bottom walls of the support chamber and defining a peripheral profile); and an expansion chamber (see annotated Fig.) extending from the peripheral wall at a first end of the bladder (Annotated Fig 2A shows the expansion chamber extending from the peripheral wall at a first end of the bladder).
Regarding Claim 2, Swigart teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Swigart further teaches wherein the peripheral wall (see annotated Fig.) defines an anterior end of the support chamber having one or more lobes extending from the top wall to the bottom wall (Annotated Figs. 2A,B show the one or more lobes extending from the top wall to the bottom wall at the anterior end of the support chamber).
Regarding Claim 3, Swigart teaches all of the limitations of the bladder of Claim 2, as discussed in the rejections above. Swigart further teaches wherein the one or more lobes includes a first lobe (see annotated Fig.) disposed adjacent to a first side (12) of the support chamber and a second lobe (see annotated Fig.) disposed adjacent to a second side (14) of the support chamber, the first side (12) being disposed on an opposite side of the support chamber than the second side (14) (annotated Fig. 2A shows the first lobe being disposed on a first side opposite the second lobe disposed on the second side).
Regarding Claim 4, Swigart teaches all of the limitations of the bladder of Claim 3, as discussed in the rejections above. Swigart further teaches wherein the peripheral wall (see annotated Fig.) defines a recess (see annotated Fig.) disposed between the first lobe and the second lobe (Annotated fig. 2A shows a recess defined between the first and second lobe).
Regarding Claim 5, Swigart teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Swigart further teaches wherein the peripheral wall defines a posterior end of the support chamber having one or more lobes (see annotated Fig.) extending from the top wall to the bottom wall (annotated figs. 2A,B show one or more lobes extending from the top to the bottom wall at the posterior end of the support chamber).
Regarding Claim 6, Swigart teaches all of the limitations of the bladder of Claim 5, as discussed in the rejections above. Swigart further teaches wherein the one or more lobes includes a third lobe (see annotated Fig.) disposed adjacent to a first side (12) of the support chamber and a fourth lobe (see annotated Fig.) disposed adjacent to a second side (14) of the support chamber, the first side (12) being disposed on an opposite side of the support chamber than the second side (14) (annotated Fig. 2A shows the third lobe being disposed on a first side opposite the fourth lobe disposed on the second side).
Regarding Claim 7, Swigart teaches all of the limitations of the bladder of Claim 6, as discussed in the rejections above. Swigart further teaches wherein the expansion chamber (see annotated Fig.) is disposed between the third lobe (see annotated Fig.) and the fourth lobe (see annotated Fig.)  (Annotated Fig. 2A shows the expansion chamber being disposed between the third and fourth lobes).
Regarding Claim 10, Swigart teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Swigart further teaches wherein the bladder (10) is filled with a compressible fluid at atmospheric pressure (paragraph [0028], “Bladder chambers 12, 14, 16 can be sealed to hold air or other fluid at ambient pressure,” wherein ambient pressure is considered as equivalent to atmospheric pressure).
Regarding Claim 11, Swigart teaches a bladder for an article of footwear, the bladder comprising: a support chamber (see annotated Fig.) defining a first portion of an interior void, the support chamber including a first lobe (see annotated Fig.) and a second lobe (see annotated Fig.) disposed at a first end (annotated Figs. 2A,B shows the support chamber defining a first portion of the interior void and including a first and second lobe); and an expansion chamber (see annotated Fig.) disposed between the first lobe and the second lobe at the first end of the support chamber, defining a second portion of the interior void (annotated figs. 2A,B show the expansion chamber disposed between the first and second lobes at the first end of the support chamber and defining a second portion of the interior void), and in fluid communication with the first portion, the interior void containing a compressible fluid at a first pressure  (paragraph [0023], “A central bladder chamber 16 is positioned between and in fluid communication with lateral and medial bladder chambers 12, 14”; paragraph [0028], “Bladder chambers 12, 14, 16 can be sealed to hold air or other fluid at ambient pressure”).
Regarding Claim 12, Swigart teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Swigart further teaches wherein the first pressure is atmospheric pressure (paragraph [0028], “Bladder chambers 12, 14, 16 can be sealed to hold air or other fluid at ambient pressure,” wherein ambient pressure is considered as equivalent to atmospheric pressure).
Regarding Claim 13, Swigart teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Swigart further teaches wherein each of the first lobe (see annotated Fig.) and the second lobe (see annotated Fig.) protrudes from the first end (annotated fig. 2A shows the first and second lobes protruding from the first end).
Regarding Claim 14, Swigart teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Swigart further teaches wherein each of the first lobe (see annotated Fig.) and the second lobe (see annotated Fig.) is rounded (Fig. 2A shows the first and second lobes being rounded).
Regarding Claim 15 in view of the indefiniteness as explained above, Swigart teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Swigart further teaches wherein each of the first lobe and the second lobe is cylindrical (annotated fig. 2A shows the first and second lobes having an at least partially circular cross section and therefore being cylindrical).
Regarding Claim 16, Swigart teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Swigart further teaches wherein the first end of the support chamber includes a curved central portion (see annotated Fig.) disposed between the first lobe (see annotated Fig.) and the second lobe (see annotated Fig.) (Annotated fig. 2A shows the support chamber having a curved central portion disposed between the first and second lobes).
Regarding Claim 17 in view of the indefiniteness as explained above, Swigart teaches all of the limitations of the bladder of Claim 16, as discussed in the rejections above. Swigart further teaches wherein the central portion is cylindrical (annotated fig. 2A shows the central portion having an at least partially circular cross section and therefore being cylindrical).
Regarding Claim 19, Swigart teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Swigart further teaches wherein the support chamber includes a third lobe (see annotated Fig.) and a fourth lobe (see annotated Fig.) disposed at a second end of the support chamber (annotated fig. 2A shows the third and fourth lobes disposed at the second end of the support chamber.
Regarding Claim 20, Swigart teaches all of the limitations of the bladder of Claim 19, as discussed in the rejections above. Swigart further teaches wherein each of the third lobe and the fourth lobe is rounded (annotated fig. 2A shows the third and fourth lobes being rounded).

    PNG
    media_image2.png
    619
    826
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    439
    759
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Swigart (US 2002/0053146) in view of Drew et al. (US 5131174).
Regarding Claim 8, Swigart teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Swigart further teaches wherein the expansion chamber (see annotated Fig.) includes a flat upper wall (Annotated Figs. 2A, B show the expansion chamber having a flat upper wall; paragraph [0026], “to maintain the bladder chambers in a generally flat configuration”).
Swigart does not teach wherein the expansion chamber includes a curved lower wall.
Attention is drawn to Drew et al., which teaches an analogous article of apparel. Drew et al. teaches a bladder (10) for an article of footwear, the bladder comprising: a support chamber (50) having a top wall (see annotated Fig.), a bottom wall (see annotated Fig.), and a peripheral wall (see annotated Fig.) extending between the top wall and the bottom wall and defining a peripheral profile of the support chamber (Annotated figs. 1 and 2 show the support chamber having a top and bottom wall, as well as a peripheral wall defining the peripheral profile); and an expansion chamber (40) extending from the peripheral wall at a first end (42) of the bladder (10) (Annotated fig. 1 shows the expansion chamber (40) extending from a  peripheral wall at a first end (42) of the bladder (10)). Drew et al. further teaches wherein the expansion chamber (50) includes a flat upper wall (see annotated Fig.) and a curved lower wall (see annotated Fig.) (Annotated Fig. 2 shows the expansion chamber hiving a flat upper wall and a curved lower wall).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swigart to include the teachings of Drew et al. such that the expansion chamber includes a curved lower wall as it is no more than a simple substitution of one shape of a lower wall of a chamber of a bladder for another known in the art, and based on the intended use of in a sole structure of an article of footwear that only produces the predictable results of cushioning the foot of the wearer (col. 6 ll. 63-68, “At least one of primary chamber 40, secondary chambers 50, and connecting channels 60 will contain flowable material, which acts as the medium for absorbing and distributing impact forces, throughout the operation of padding device 10”). Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 9, modified Swigart teaches all of the limitations of the bladder of Claim 8, as discussed in the rejections above. Swigart further teaches wherein the lower wall (not visible, but opposite the upper wall as shown in annotated figs. 2A, B) projects outwardly from the peripheral wall (see annotated Fig.) of the support chamber (see annotated Fig.) between the top wall (see annotated Fig.) and the bottom wall (see annotated Fig.) (The lower wall extends outward from the peripheral wall at an angle and is approximately level with the top and bottom wall (while the lower wall is not shown, annotated fig. 2 shows the upper wall extending as described above, wherein the upper and lower wall are substantially the same). Examiner notes that “between” is being interpreted as inclusive, i.e. including the top and bottom walls in the range, therefore the lower wall meets the instant limitations as it does not go beyond the top or bottom walls; paragraph [0026], “to maintain the bladder chambers in a generally flat configuration,” wherein as the bladder is substantially flat, the lower wall would not extend past the top and bottom walls, and therefore is disposed between the top and bottom walls).

    PNG
    media_image4.png
    422
    644
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    321
    707
    media_image5.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hensley et al. (US 2017/0266938) teaches a bladder with a support chamber and an expansion chamber, the support chambering having at least one lobe disposed at an end thereof. Schindler (US 2007/0063368) teaches a bladder with a planar bottom surface and a top surface defining a recess.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732